In a proceeding pursuant to CPLR article 78 to compel the production of certain books, records and papers of Balfour Concessions, Ltd., the appeal is from so much of an order of the Supreme Court, Kings County, dated May 30, 1975, as, upon reargument, adhered to its prior determination, which granted petitioner’s application. Order affirmed insofar as appealed from, with $50 costs and disbursements. Under the circumstances presented, petitioner is entitled to the relief requested. Hopkins, Acting P. J., Martuscello, Damiani, Christ and Hawkins, JJ., concur.